Citation Nr: 1408952	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-41 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to April 10, 2009, to an initial rating in excess of 30 percent prior to September 19, 2009, and to an initial rating in excess of 50 percent from September 19, 2012, to include entitlement to a total disability rating based upon individual unemployability (TDIU) by reason of service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had two years, eleven months of active service from December 1974 to August 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

By a rating decision issued in August 2008, the RO granted the Veteran service connection for PTSD, and assigned an initial 10 percent rating.  In April 2009, the Veteran contended that the disability had increased in severity.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the CAVC held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the VA examiner who conducted an August 2009 VA examination noted that the Veteran last worked in 1999, when he was 42 years old, and had been receiving Social Security Disability benefits since 2000.  As such, the issue of a TDIU is before the Board as part and parcel of the Veteran's higher rating claim now on appeal.  In addition, the Veteran submitted a formal claim for TDIU in October 2012.  

The issue on appeal has been more accurately stated as set forth on the title page of this Remand.  The issue on appeal as recharacterized is consistent with the contentions raised by the Veteran's representative in a January 2014 Informal Hearing Presentation. 

The claim for TDIU is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



FINDINGS OF FACT

1.  Prior to October 14, 2008 , the Veteran's most serious symptoms were described as anxiety, night terrors with sleep paralysis, a flattened affect, difficulty with delayed recall, difficulty maintaining relationships, anxiety, cannabis and alcohol use, and Global Assessment of Functioning (GAF) scores ranging from 50 to 80 were assigned; the Veteran's speech was clear and discernable, his thought processes were logical, he performed self-care, completed tasks at his home, was oriented, and reported that he required no assistance with activities of daily living.  

2.  From October 14, 2008, the Veteran's PTSD symptoms have been described as including essentially-continuous panic attacks, continuous depression, periodic impairment of impulse control with periods of violence, episodic disorientation and dissociative flashbacks, difficulty understanding complex commands at times, problems with both long- and short-term memory, forgetting to complete tasks, occasionally requiring reminders to care for grooming and hygiene, and GAF scores ranging from 50 to 55.


CONCLUSIONS OF LAW

1.  Criteria for an increase in the Veteran's initial disability evaluation from 30 percent to 50 percent for PTSD, but no higher evaluation, are met from January 24, 2008 through October 13, 2008.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411 (2013).

2.  Criteria for an increase in the Veteran's initial disability evaluation to 70 percent for PTSD, but no higher evaluation, are met from October 14, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to an increased initial evaluation for his service-connected PTSD.  Before assessing the merits of the appeal, VA's duties to the claimant must be examined.  

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The claims addressed in this Decision arise following the Veteran's disagreement with initial disability ratings assigned from January 2008.  Courts have held that once service connection is granted, the claim is substantiated, and additional notice is not required; therefore, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further discussion of the duty to notify is required.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue addressed in this decision has been obtained.  The Veteran's service and post-service treatment records, VA examination reports dated from 2008 through 2012, and VA outpatient treatment records for the relevant period, have been obtained.  The VA examination reports are adequate for rating purposes.  The examiners discussed the Veteran's medical history, described his symptoms in detail, and supported all conclusions with analyses.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

During the pendency of this appeal, the Veteran has reported that he was awarded Social Security Administration (SSA) disability benefits in 2000.  It appears that records in connection with an SSA claim approved in 2000 would not be relevant to the severity of the Veteran's PTSD from January 2008 and thereafter.  
Claim for increased disability evaluation

The law provides that disability ratings are intended to compensate reductions in earning capacity as a result of the specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify various disabilities.  See 38 C.F.R. Part 4.
Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  

Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  See 38 C.F.R., Part 4.  If the evidence for and against a claim is in equipoise, the claim will be granted.  

A rating that is assigned with a grant of service connection, such as the case in this appeal, must take into account all evidence of the nature and severity of the disability from the effective date of service connection.  Thus, the rating might be a "staged" rating, that is, one comprised of successive ratings reflecting variations in the disability's severity since the date of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Veteran's appeal for a higher initial evaluation for the disability at issue requires consideration of staged ratings.

Criteria for evaluating PTSD
PTSD is evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130, a 30 percent rating is warranted where the evidence discloses occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

To demonstrate entitlement to a 70 percent evaluation, the evidence must show deficiencies in most areas and such symptoms as suicidal ideation; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene.  

Entitlement to a 100 percent schedular evaluation is warranted where there are such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The Court has noted that Global Assessment of Functioning (GAF) scores are scaled ratings reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders 32 (4th ed.) (DSM-IV).  VA's Rating Schedule employs nomenclature based upon the DSM-IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

A GAF score from 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning.  In such cases, the Veteran is generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms.  Scores from 41 to 50 reflect serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).

Facts

a.  Evidence prior to October 14, 2008

The Veteran sought service connection for PTSD in January 2008.  He also sought VA evaluation for his psychiatric symptoms in January 2008.  At that time, he described symptoms including nightmares, disturbed sleep, anxiety, decreased frustration tolerance, difficulty in his social life and maintaining friendships, and a flattened, somewhat dissociated affect after discussing his stressor.  He reported sporadic employment due to his difficulty being around others.  A diagnosis of adjustment disorder with anxiety and depression was assigned.

Treatment notes in February 2008 reflect observations regarding the Veteran's avoidance and nightmares, and include a treatment note in which a diagnosis of PTSD, with a GAF score of 50, was assigned.  The Veteran reported an increase in nightmares after discussing his stressor.  The Veteran's wife reported that his nightmares were severe but that he was not suicidal.  

Later that month, during evaluation for medication therapy, the Veteran was described as having good appetite and sleep, alert, oriented, with good concentration, using homeopathic methods to deal with his depression, and without suicidal or aggressive ideation.  The provider assigned a GAF score of 80.  In March 2008, the same provider assigned a GAF score of 60, noting that the Veteran reported chronic sleep disturbances, isolation, anxiety, and an occasionally explosive temper.  He agreed to try group therapy and individual therapy as well as taking Alprazolam for anxiety.  In May 2008, the Veteran reported some improvement.  

On VA examination in July 2008, the Veteran reported sleep disturbances, nightmares, and an occasional feeling of being frozen when he work up, which the examiner termed "sleep paralysis."  The Veteran further reported anxiety, inability to travel alone, an acute stress reaction in the late 1990s when his wife left him, inability to return to work, and receipt of SSA disability benefits, frequent cannabis use, organized thoughts, clear speech, orientation to month, day, and place, no difficulty with immediate recall, ability to do serial 7 calculation, but some difficulty with delayed recall (able to remember only one of three words given).  The Veteran reported doing his own housekeeping, yard work, and self-care activities.  The examiner assigned a diagnosis of PTSD, and assigned a GAF score of 60.

Over the course of this period, the Veteran's symptoms are best described overall as resulting in moderate difficulty in establishing and maintaining effective social relationships, and reduced reliability and productivity due to a depressed mood, some difficulty with concentration (delayed recall), and impaired impulse control, with episodic decrease of functioning (GAF of 50 in February 2008).  However, he did not demonstrate deficiencies in most areas, as his judgment and thinking were intact, he did not have suicidal ideation, and he reported no obsessional rituals.  He reported occasional panic attacks (two times weekly) but not near-continuous panic.  He did not manifest spatial disorientation, or neglect of personal appearance and hygiene, and reported that he was able to perform activities of daily living without assistance, including housekeeping and yard work.  The Board finds that the Veteran's symptoms, as a whole, are consistent with a 50 percent evaluation, for moderate to moderately severe symptoms.  

The Board must consider, for this period, whether the Veteran meets the criteria for a higher schedular evaluation during this period.  The next higher evaluation, a 70 percent evaluation, is warranted with such symptoms as suicidal ideation.  The Veteran and his wife denied that the Veteran had suicidal ideation during this period.  Another symptom illustrating a 70 percent impairment is obsessional rituals.  The Veteran did not report obsessional rituals.  Examiners described the Veteran's speech as "clear," and "discernable."  No examiner described difficulty with verbal communication.  The Veteran reported that his temper was explosive, and that he had anger and irritability.  However, no physical or verbal violence against an individual was reported by the Veteran or his wife.  No spatial or other disorientation was observed, and the Veteran reported that he required no assistance with personal care, and no neglect of personal appearance and hygiene was reported or observed.  

The Board acknowledges that the symptoms and manifestations listed under the rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, while the evidence during this period reflects that the Veteran reported he had an "explosive temper," which the Board interprets as impaired impulse control, none of the other symptoms provided as examples for a 70 percent rating are noted.  Similarly, none of the more severe symptomatology contemplated for a total schedular evaluation were noted.  All clinicians were able to communicate with the Veteran, and assessed that he was oriented and able to manage his own funds.  

Of the symptoms listed for a 70 percent evaluation, the only symptom reported or manifested was impaired impulse control (explosive temper), with primarily symptoms consistent with a 50 percent rating (flattened affect, panic attacks twice weekly, difficulty with delayed recall).  His reports regarding occupational functioning were somewhat conflicting, as he told one examiner that he was working as a sheltered work station manager (January 2008), and working "on the river," but told another examiner that he had been employed sporadically until he went on Social Security disability (July 2008).  The Veteran and his wife reported that he performed housekeeping tasks, was independent in self-care, and was able to do yard work.  The evidence reflects that the Veteran's home was isolated and that he avoided interaction in the community, although he and his wife did eat out occasionally.  The Board interprets the preponderance of the evidence available during this period as showing reduced reliability and some difficulty forming social relationships, consistent with a 50 percent evaluation.  

No examiner described the more severe symptoms in the list for a 50 percent evaluation such as impaired judgment or abstract thinking; rather, the Veteran's judgment and abstract thinking were described as normal.  He described good long-term relationships with his mother, a disabled sister, and his children and he had been married for more than 30 years, although with occasional period of marital strife.  Thus, the Board finds, for the reasons described above, that the preponderance of the evidence warrants a 50 percent initial evaluation during this period, but is against an evaluation in excess of 50 percent.

b.  Evidence from October 14, 2008

March 2009 VA outpatient treatment notes reflect that a GAF score of 50 was assigned.  At that time, the Veteran reported some anxiety about a planned trip, and had feelings that he should sell off his farm and run away.  He reported having a panic attack that required him to leave a Wal-Mart.  A possible diagnosis of adult attention-deficit hyperactivity disorder (ADHD) was considered.

In April 2009, the Veteran submitted a statement from a treating VA provider.  The provider's October 14, 2008, statement described the Veteran as demonstrating impaired judgment, periodic spatial disorientation with dissociative flashback episodes, and periodic impairment of impulse control, with periods of violence in which he struck out at inanimate objects, frightening his wife.  The Veteran's wife at times was required to encourage the Veteran to remember to care for personal appearance and hygiene.  The Veteran retained only highly learned materials, the provider opined, but was unable to follow complex commands, and frequently forgot to complete tasks.  This description is essentially consistent with a 70 percent evaluation.  

In May 2009, the Veteran reported that he had a "melt-down" when he attempted to make the planned trip to Connecticut for the mental health support group activity.  The Veteran stated that he panicked, that he made the drive from Connecticut back to Missouri without stopping except for gas, that the trip was a "fiasco" for his relationship with his wife, and that she threatened to leave him, although had since reconciled.  The provider noted that the GAF score in March 2009 was 50, and the current functioning was assigned a GAF score of 55.  

The Veteran was afforded VA examination in August 2009, the Veteran reported panic attacks in which his heart was racing as if it was going to "jump out of his chest."  Because of his anxiety when traveling, his wife generally preferred to drive.  The Veteran reported increased alcohol and cannabis use.  He reported that he had been granted SSA disability benefits as the result of a psychiatric breakdown.  The examiner assigned a GAF score of 50.

On VA examination in August 2010, the Veteran described increased difficulty with social interactions, and was unable to deal with the stress of asking his neighbor to assist him with use of the brush hog.  He was unable to complete serial 7s.  His judgment appeared unimpaired, but he was unable to correctly identify the day of the week.  The Veteran was noncompliant with psychotropic medications.  The Veteran was consuming 2 to 6 beers per days and continued to use cannabis.  The examiner opined that the Veteran's alcohol abuse and cannabis abuse were associated with the Veteran's PTSD.  The examiner assigned a GAF score of 50.  

In a February 2011 statement, a provider opined that the Veteran was very intelligent, and tended to conceal his PTSD symptoms from most providers who treated him in short sessions.  The provider described the Veteran's symptoms as "rather severe," and indicated that the symptoms were getting worse, even though the Veteran had been seeking care several days a week for some time.  The Veteran's anxiety was described as "debilitating."  The Veteran had difficulty with relationships and had "no social life top speak of."  He was making an effort to connect with other Veterans in therapy groups, but was only able to do so in brief encounters and when medicated.  

On VA examination in September 2012, the examiner assigned a GAF score of 51.  The examiner stated that the Veteran was able to manage his own funds, and was able to remember and follow moderately complex commands, and was able to interact with the public or co-workers on a limited basis.  The examiner opined that the Veteran's depressive disorder, alcohol dependency and cannabis dependence could not be evaluated separately from his PTSD.

The Veteran's symptoms during this period are described by some examiners as consistent with a 70 percent evaluation, and by others as consistent with a 50 percent evaluation.  However, the Board notes that the two providers who described the Veteran's symptoms as more severe were treating providers, and the treating providers noted that the Veteran was able to conceal his PTSD symptoms for at least brief periods of time.  The Board also notes that the evidence during this period makes it clear that the Veteran has alcohol and substance abuse disorders and that those disorders are a form of self-medication which cannot be evaluated separately from his PTSD.  

The Board also notes the Veteran's GAF scores have ranged from 50 to 55 during this period.  However, considering the descriptions of the Veteran's symptoms by the providers most familiar with his functioning, the Board concludes that a 70 percent evaluation is warranted.  

Resolving any reasonable doubt in the Veteran's favor, the Board finds that a 70 percent initial evaluation is warranted from October 14, 2008.  The Board must, therefore, consider next whether the Veteran meet the criteria for a 100 percent (total) evaluation.  

The evidence establishes that the Veteran does not manifest gross impairment in thought processes or communication.  Rather, the examiners have described as able to communicate verbally.  He remains able to drive, although he prefers that his wife drive.  He operates farm machinery except when he is having back pain or is concerned about an exacerbation of tinnitus; then, his grandsons operate the machinery under his supervision.  The Veteran remains in control of his property, and is able to manage his finances, although he reports that his wife pays the bills.  

The Veteran's symptoms, while moderately severe to severe, do not prevent him from general daily functioning, and do not prevent him from communicating with health care providers.  The Veteran is able to communicate with his wife, his grandsons, and his health care providers.  He continues to take responsibility for his mother, who lives on his property.  The Veteran's continued family relationships, GAF scores, and general functioning are not indicative of the severity of impairment required for a 100 percent (total) rating, that is, the Veteran's PTSD is not manifested by total social impairment.  The Board finds that the evidence is contrary to a 100 percent schedular rating.  

With regard to consideration of whether the Veteran's PTSD reflects so exceptional or so unusual a disability picture as to warrant the assignment of a higher initial evaluation decision on an extraschedular basis under 38 C.F.R. § 3.321(b), during either stage addressed in this decision, the Board notes that such consideration is part and parcel of the TDIU element of the Veteran's claim that is remanded below. 


ORDER

An increased initial rating from 30 percent to 50 percent for PTSD, but no higher evaluation, is granted from January 24, 2008 through October 13, 2008, subject to law and regulations governing the effective date of an award of compensation. 

An increased initial rating to 70 percent for PTSD, but no higher evaluation, is granted from October 14, 2008, subject to law and regulations governing the effective date of an award of compensation.  


REMAND

During the VA examinations conducted in 2009 and thereafter, the Veteran reported that he had last worked in 1999, and was awarded SSA disability benefits beginning in 2000.  The Veteran has stated that he was awarded SSA benefits because he experienced a psychiatric emergency, first thought to be a heart attack, while at work.  The Veteran should be asked to confirm that he receives benefits from SSA, and, if so, the records underlying the grant of benefits should be sought from SSA.

Additionally, the Veteran's work history and income history should be sought, and the Veteran should be afforded an opportunity to submit or identify any additional evidence that might support his contention that he is entitled to TDIU on a schedular or extraschedular basis.  

Accordingly, the case is REMANDED for the following action:

1.  If the Veteran receives SSA benefits, with appropriate authorizations from the Veteran, request that SSA provide records showing the type of benefit the Veteran receives, the decision awarding benefits, any medical or other records underlying the benefits decision, the Veteran's income history and work history records.  Ask for any medical records or evaluations regarding continuation of benefits since the original decision.

2.  Afford the Veteran an opportunity to identify any non-VA (private) medical treatment or non-clinical records that would assist him to substantiate the claim for TDIU.  Ask the Veteran whether he became eligible for Medicare in connection with his SSA benefits, and, if so, advise him that records of the providers who treat him through Medicare could be relevant to support his claim for TDIU.  

3.  Associate VA treatment records since June 2012 with a claims file or electronic claims file.  

4.  The AOJ should determine whether additional medical or other examination or development of the evidence, such as a Social and Industrial survey, is required for adjudication of the claim for TDIU, once the development directed in the paragraphs above has been accomplished, to include any additional evidence required to establish what occupational activities the Veteran remains able to perform, despite his service-connected disabilities.  

5.  Then, the AOJ should readjudicate the claim for TDIU.  If, for any portion of the pendency of the appeal, the Veteran does not meet the schedular standards for consideration of TDIU, the AOJ should determine whether the evidence warrants referral to the appropriate VA officials for consideration of entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) (2013).

6.  If the benefit claimed is not granted to the Veteran's satisfaction, issue an SSOC that includes a summary of the evidence and discussion of all pertinent regulations.  The Veteran and his representative should be given an opportunity to respond to the SSOC before returning the claims file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


